FILED
                             NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TONY FRENCH,                                     No. 12-35472

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01272-JO

  v.
                                                 MEMORANDUM *
MITCH MORROW, Deputy Director;
BIRDIE (JANET) WORLEY, Rules
Coordinator, 2575 Center N.E. Admin
Bldg Salem OR 97301, 4667,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Tony French appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that the prison’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
restrictions on receipt of pornography violate his rights under the Eighth and

Fourteenth Amendments. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal

under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed French’s equal protection claim

because French failed to allege facts demonstrating that defendants acted with the

intent to discriminate against him on the basis of his membership in a protected

class or that he was intentionally treated differently than other similarly situated

individuals. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir.

2005) (explaining requirements for stating an equal protection claim).

      The district court properly dismissed French’s claim that defendants violated

his Eighth Amendment right to be free from cruel and unusual punishment because

the denial of ready access to pornography is not sufficiently grave to form the basis

of an Eighth Amendment violation. See Wilson v. Seiter, 501 U.S. 294, 298 (1991)

(“[O]nly those deprivations denying the minimal civilized measure of life’s

necessities are sufficiently grave to form the basis of an Eighth Amendment

violation.” (citation and internal quotation marks omitted)).

       AFFIRMED.


                                           2                                     12-35472